Citation Nr: 1300450	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected status post right hand tendon repair.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran originally requested that he be afforded a Board hearing in Washington, D.C., at the time he perfected his appeal in August 2010.  He also submitted a statement in November 2011 at which time he said he had requested a hearing with the Decision Review Officer (DRO).  

The Veteran later submitted a statement wherein he declared that he wanted to withdraw his request for a hearing and to have his case forwarded to the Board without any hearings in April 2012.  Accordingly, the Board finds that the Veteran has withdrawn his request for a Board hearing.  See 38 C.F.R. § 20.702(e) (2012).

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's service-connected status post right hand tendon repair disability is manifested by favorable ankylosis of the distal interphalangeal (DIP) and proximal interphalangeal (PIP) joints of the right little finger and limitation of flexion of the DIP and PIP joints of the right ring finger.  There is evidence of muscle weakness and atrophy along with pain and weakness with repetitive use.  

2.  There is no objective evidence of ankylosis of the metacarpophalangeal (MCP/MP) joint.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for status post right hand tendon repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, 4.118, Diagnostic Codes 5155, 5156, 5223, 5227, 5230, 5309, 7800-7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from June 1978 to October 1983.  A review of his service treatment records (STRs) shows that he suffered an injury to his right hand in March 1983.  An entry at that time reported that the Veteran suffered a crush injury to his right hand.  He had a tendon laceration for the 4th and 5th fingers.  The Veteran was hospitalized from March 3 to March 23, 1983.  The final diagnoses were laceration of the right 4th and 5th fingers with lacerated 5th profundus and sublimis tendons and 4th profundus [tendon].  He underwent tendon repair.  He was discharged from the hospital in stable condition.  

The Veteran had physical and occupational therapy after his release from the hospital.  An entry from May 1983 noted that function of the right (dominant) hand was slowly improving but there was still significant impairment.  The Veteran was not able to perform within his military occupational specialty (MOS).  Also most activities of daily living (ADLs) requiring his dominant hand were performed insufficiently but completed.  An entry from the end of May 1983 reported that the Veteran had a range of motion for the 4th metacarpophalangeal (MCP/MP) joint of full extension and flexion to 60 degrees.  The 4th finger proximal phalangeal (PIP) joint also had full extension and flexion to 45 degrees.  The 5th finger MCP joint had full extension and flexion to 90 degrees.  The lacerations were noted to be well healed.

An entry from July 1983 noted that the Veteran was unable to bend the distal phalangeal (DIP) joint of either the 4th or 5th finger.  The joint was noted to be fused on the 5th finger.  The PIP joint for the 5th finger was listed as fixed and there was 90 degrees of motion for the MCP joint.  The 4th finger was noted to have the DIP joint fixed in extension with the PIP and MCP joints with motion to 90 degrees.  A final entry from August 1983 noted some minor improvements in the PIP joints for both fingers.  

The Veteran submitted his current claim in January 2009.  He noted his injury in service.  He said that he now experienced a lot of pain and cramping in his right hand.  He also said he had trouble in grasping and picking up things.

The Veteran was afforded a VA examination in April 2009.  The examiner noted that he had reviewed the claims folder.  The examiner also noted the history of the Veteran's injury and treatment in service.  He reported that the Veteran said that his disability had gotten progressively worse since then.  The Veteran said that he did not receive treatment for his disability.  He also said he had decreased strength and dexterity in his hand.  The examiner said there was objective evidence of pain on active range of motion and limitation of motion for the right ring (4th) finger.  The Veteran had the same with repetitive testing.  Similar findings were recorded for the right little (5th) finger.  The examiner said there was no ankylosis; however, deformity was present at the DIP, PIP, MP and CM (carpo-metacarpal) joints.  The deformity was described as atrophy.  The findings were for both the ring and little fingers.  

The examiner said the Veteran had decreased strength for pushing, pulling and twisting of the right hand as well as limited dexterity for gripping, twisting and some with writing.  The right little finger had no flexion but full extension with mild atrophy.  The right ring finger had flexion.  There was no flexion in the PIP joint but flexion of 0 to 50 degrees for both the MP and DIP joints.  X-rays of the right hand were interpreted to show hypoplastic appearance of the 5th distal phalanx and severely narrow 5th DIP joint due to congenital origin or degenerative change.  

The Veteran was noted to be employed as a forklift operator.  He reported he had lost less than 1 week of work in the last year.  The examiner's diagnosis was status post right hand tendon repair.  The examiner said there were no significant effects on the Veteran's usual occupation.  There was no effect on the Veteran traveling.  The examiner said there would be mild effects on his ADLs and shopping and moderate effects on chores, exercise, sports, and recreation.  

The Veteran was granted service connection for status post right hand tendon repair in June 2009.  He was awarded a noncompensable disability rating.

The Veteran submitted his notice of disagreement (NOD) in October 2009.  He disputed the finding that there was no evidence of ankylosis in his little finger.  He said the full extension was the result of a surgical procedure that fused his joint.  He said his two fingers resulted in a loss of ability to grip and that he had difficulty in picking up objects.  He also said that, because this was his dominant hand, he had to change his approach to hand skill actions.  

VA outpatient records for the period from December 2008 to January 2010 were reviewed.  The records do not reflect any treatment for the Veteran's right hand disability.  He was seen by a plastic surgeon for possible surgical treatment for his right hand in December 2009.  The Veteran provided the history of his injury to the examiner.  He said it was recommended that his fingers be amputated in service but he refused.  He also told the examiner that he was informed that he would have limited use of the fingers.  The Veteran reported having difficulty grasping, weakness, stiffness, aching/cramping pain and extreme sensitivity to temperature, especially cold.  

The examiner said the Veteran's right hand was paler, drier and cooler compared to the left.  He noted evidence of the prior injury on the volar surface of the small and ring fingers where the lacerations were repaired.  In regard to the little finger, the examiner said there was no active flexion at the DIP joint, extension was intact.  There was no active flexion at the PIP joint but extension was intact.  The examiner said the finger appeared to be atrophied compared to the left.  Sensation was intact with the ulnar and radial nerves.  The ring finger was said to be hyperextended at the DIP joint with no active flexion.  There was 50 percent active range of motion for flexion and active extension.  The examiner said there was some atrophy of the thenar and hypothenar muscles of the right hand.

The assessment was remote trauma to the right hand with residual pain and weakness.  The examiner said this appeared to be Reflex Sympathetic Dystrophy (RSD) (or Complex Regional Pain Syndrome (CRPS)) as evidenced by the color, temperature, and texture of the Veteran's hand.  He said the Veteran's weakness, pain, stiffness and insensitivity to cold would all be explained by RSD.  The examiner said the RSD was likely activated by his remote trauma.  The examiner also said the Veteran had very little function of the small and ring fingers and that this would be expected if he had a severe degloving injury with lacerated tendons.  He said there was no surgical solution to RSD/CRPS.  

The RO increased the Veteran's disability rating to 10 percent in July 2010.  The RO rated the Veteran's disability as analogous to a muscle injury and limitation of motion.  The 10 percent rating was made effective from the date of the claim, January 31, 2009.

The Veteran was afforded VA examinations for his right hand disability in January 2012.  The examiner noted the Veteran's past history of injury and surgery in service.  The Veteran complained of a worsening of pain and cramping in his hand since 2009.  He also reported decreased sensation and stiffness of the hand.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported that flare-ups did affect him.  They were described as occurring with extreme cold and hot temperatures.  He would have increased pain.  He would relieve the cold problem by warming his hand and taking Tylenol PM in order to sleep.  He said this would happen several times a week.

The results reported for findings regarding the thumb, index, long, ring, and little fingers refer only to the right hand.  The examiner said there was limitation of motion/evidence of painful motion for the ring and little fingers.  She said there was no gap between the right thumb and the fingers of the hand.  She said there was a gap between the fingertips of the ring and little fingers and the proximal transverse crease of the palm.  She said the gap was 1-inch (2.5-centimeters (cm)) for both fingers.  She said that there was objective evidence of painful motion for the ring and little fingers beginning at the 1-inch gap.  There was no limitation of motion for the thumb, index and long fingers.

The examiner said the Veteran could perform 3 repetitions of the use testing but did experience additional limitation of motion of the right and little fingers.  She also indicated there was functional loss upon testing that included less movement than normal for the ring and little fingers, pain on movement, deformity and atrophy of the ring and little fingers.  The Veteran's hand grip for the right hand was said to be 5/5 with that described as normal strength.  The examiner said the Veteran had ankylosis of the MCP joint in the ring and little fingers in full flexion.  The PIP joint for both fingers was said to be flexed to 30 degrees.  The examiner said there was a gap of 1-inch (2.5-cm) between the fingertips and the proximal transverse crease of the palm with the fingers flexed to the extent possible.  

Although the examiner had checked boxes to indicate ankylosis of the MCP joint, she described the ankylosis as the Veteran being unable to flex the little finger at the DIP and PIP joints and only able to flex the ring finger DIP, PIP, and MCP joints to 30 degrees.  The examiner said the ankylosis made it difficult for the Veteran to hold and grasp objects with his right hand.  There was no mention of actual ankylosis of the MCP joint, for either finger.  This is consistent with the prior VA examination as well as the plastic surgery consultation.

The examiner noted that the Veteran had surgical scars on his right hand.  She said the scars were not painful, unstable or with a total area of greater than 39 square cm.  The Veteran was noted to occasionally use a protective glove while working.  This helped to protect the right hand from bumping objects.  The disability questionnaire asked the examiner to state whether the Veteran's disability resulted in functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that was not the case.  

The examiner reported that imaging studies showed evidence of degenerative or traumatic arthritis in the right hand.  The arthritis was not documented in multiple joints of the same hand, including the thumb and fingers.  A radiology report was included in the examination report.  The report said there was no significant change from the x-rays of April 2009.  There was apparent hypoplasia of the distal phalanx of the 5th finger with some narrowing of the DIP joint.  The radiology report from April 2009 was also included.  

The examiner said that the Veteran's finger conditions did impact his ability to work.  She said they limited his computer responsibilities and his lifting of heavy objects of more than 5 pounds.

The examiner completed a section of the disability questionnaire related to the muscles of the right hand.  The starting diagnosis was atrophy of the hand muscles due to injury.  The examiner said there was a penetrating muscle injury.  She described the injury as occurring during a car accident in service.  The Veteran had glass and rocks penetrate his hand.  He was seen by a plastic surgeon and diagnosed with full thickness lacerations to the volar surfaces involving the thenar and hypothenar muscles.  The examiner said the muscle injuries involved Muscle Group IX.  This was the only muscle group identified by the examiner that was involved with the Veteran's injury/disability.  

The examiner said there was a scar associated with the injury.  The examiner also said there was some loss of the deep fascia and muscle substances with visible atrophy.  The examiner reported that there was no evidence of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The examiner reported that there was muscle atrophy, involving Muscle Group IX, of the right hand.  She indicated that the left hand muscle group measured as 2.5-cm and the right hand as 2-cm.  No electrodiagnostic tests were done.  

The examiner provided additional evidence in regard to the Veteran's scars of the right hand.  She said there were two surgical scars on the right hand.  They were not painful, unstable and did not have frequent loss of covering of skin.  The examiner said the scars were located on the right volar surface of the hand and between the ring and little fingers.  Both scars were said to be superficial and non-linear.  The length and width of the scars were: first scar - 3-cm x 2-cm, second scar 2-cm x 2-cm.  The examiner said the total area involved was approximately 10-cm2.  

The examiner stated that neither scar resulted in limitation of function.  The examiner also said there was no finding of muscle or nerve damage related to the two scars.  She stated that the scars did not impact the Veteran's ability to work.  

The RO denied a higher disability rating for the Veteran's disability in April 2012.  He was issued a supplemental statement of the case (SSOC) and his case was transferred to the Board.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Veteran's claim for a higher evaluation for his disability of status post right hand tendon repair is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for fingers provides that ankylosis or limitation of motion of single or multiple digits of the hand is to be evaluated as follows: for the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP/MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand.  

With respect to evaluation of ankylosis of the index, ring, and little fingers, if both the MP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpophalangeal resection, at PIP joint or proximal thereto.  If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

The Veteran's right hand disability was originally rated under Diagnostic Code 5230.  That diagnostic code is used to rate disabilities involving limitation of motion for either the ring or little finger.  A noncompensable rating is applicable for either finger, for any limitation of motion, whether it involves the major (dominant) or minor hand.  38 C.F.R. § 4.71a (2012).  Although the evidence demonstrates a limitation of motion for both the ring and little fingers, no higher rating is available in this case under that diagnostic code.

The Veteran's 10 percent rating was based on criteria for Diagnostic Code 5309, used to evaluate disabilities involving Muscle Group IX.  See 38 C.F.R. § 4.73 (2012).  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  A Note following the criteria states that the hand is so compact a structure, isolated muscle injuries are rare.  The Note further provides that these injuries [of Muscle Group IX] are rated based on limitation of motion, with a minimum rating of 10 percent.  Id.  Thus, unlike the other diagnostic codes used to rate muscle injuries, Diagnostic Code 5309 does not provide for ratings based on classification of the muscle injury as severe, moderately severe, moderate, or slight.  See 38 C.F.R. § 4.56 (2012).  Further, Muscle Group IX is the only muscle group that has been identified as involved by the objective medical evidence of record.  The Board finds that a higher rating is not available under this diagnostic code.

As neither Diagnostic Code 5230 nor Diagnostic Code 5309 provides for a higher rating for limitation of motion, the Board must look to other diagnostic codes for possible application. 

The April 2009 VA examination report provided findings that the Veteran had no flexion of his little finger.  The Veteran also had no flexion of the PIP joint and 0-50 degrees of motion for the MP and DIP joints for the ring finger.  The VA outpatient entry from December 2009 noted no flexion of the little finger at either the DIP or PIP joints.  The ring finger had no flexion of the DIP joint but had 50 percent active flexion of the PIP joint. 

At the time of the VA examination in January 2012, the examiner said there was ankylosis of the MP and PIP joints for both the little and ring fingers.  Although this finding was not previously reported in the medical evidence, the questionnaire completed by the examiner showed she had checked the box that the findings applied to both fingers.  However, the examiner went on to provide specific comments in regard to the findings of ankylosis.  She did not say there was ankylosis of the MP joint for either finger.  Rather, she said the Veteran was unable to flex the DIP and PIP joints of the little finger and could only flex the DIP, PIP and MP joints of the ring finger to 30 degrees. 

Thus, upon review of the 2009 examination report, VA outpatient entry of December 2009 and 2012 examination report there is evidence of favorable ankylosis of the little finger.  The ankylosis involves the DIP and PIP joints.  Note 3 under the rating criteria provides that if only the PIP joint (and not the MP joint as well) is ankylosed, and there is a gap of more than 2-inches between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, then the rating is for unfavorable ankylosis.  If the gap is 2-inches or less, then the rating would be for favorable ankylosis.  

The VA examiner did not address whether there was a gap between the fingertips of the ring and little fingers and the proximal transverse crease of the palm in April 2009.  However, in January 2012, the examiner said there was a gap but it was at one-inch, to include after repetitive testing.  Thus, in the case of the little finger, it would amount to favorable ankylosis.  

As to the ring finger, the evidence shows a finding of an inability to flex the PIP joint in April 2009 but with limited flexion in December 2009.  However, in December 2009, the Veteran was said to have no flexion in the DIP joint but flexion and active extension in the PIP joint.  In January 2012, the Veteran had limited flexion in both joints according to the examination report.  The same gap findings were applicable to the ring finger.  Even affording the Veteran every benefit in regard to having ankylosis of the PIP joint, he would still have favorable ankylosis of the ring finger according to the rating criteria.  

Under Diagnostic Code 5227 a noncompensable rating is assigned for either the ring or little finger, whether the ankylosis is favorable or unfavorable and whether it is for the major or minor hand.  38 C.F.R. § 4.71a.  Thus, no higher rating would be available under this diagnostic code.  Further, Diagnostic Code 5223 provides that a 10 percent rating is applicable where there is favorable ankylosis of the ring and little finger.  Id.  Thus, even if both fingers were considered to be favorably ankylosed a higher rating could not be granted under Diagnostic Code 5223.

A Note following the criteria for evaluating ankylosis of individual digits provides that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id. 

Amputation of the little finger warrants a 10 percent evaluation without metacarpal resection at the PIP joint or proximal thereto.  The same rating is applicable for the ring finger.  A 20 percent evaluation is applicable with amputation of the little finger with metacarpal resection (more than one half of the bone lost).  As before, the 20 percent rating is also applicable for the ring finger with a similar amputation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5156 (2012).  

The medical evidence does not support a conclusion that a rating for amputation is warranted.  The prior analysis already determined such a finding is not in order for either finger by way of ankylosis of the MP and PIP joints.  The MP joint for either finger is not ankylosed and a rating for amputation is not available absent such a finding.  See Note 3 relating to evaluation of ankylosis of the index, long, ring and little fingers.

The Board has also considered the scar and muscle impact of the Veteran's disability.  The January 2012 VA examiner provided explicit findings regarding the Veteran's two scars from his surgical repair.  They do not satisfy the criteria for a separate compensable rating under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118 (2012).  The examiner made specific findings as to the limited size of the scars.  She noted that the scars were not painful or unstable and did not represent a limitation of function of the fingers.  As to the muscle aspect, the examiner did note atrophy and some muscle tissue loss involving Muscle Group IX, Diagnostic Code 5309.  However, as noted previously, the rating criteria for that diagnostic code requires that the disability be evaluated under limitation of motion.  That has been done in this case.  

The Board has also considered whether the Veteran's service-connected fingers has an impact on his other fingers.  The evidence does not reflect any impairment of function of the Veteran's other fingers on his right hand that is attributable to his service-connected disability.  He retains full use of his thumb, index and long finger of the right hand.  

Additionally, the Board notes where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that consideration must be given to functional loss due to pain, as well as to weakened movement, excess fatigability, etc., in addition to any limitation of motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Here the Veteran is in receipt of a 10 percent rating that is predicated on a limitation of motion of both fingers.  This exceeds the highest schedular rating available for disabilities involving limitation of motion for the ring and/or little finger.  A higher rating is not available under a DeLuca analysis.  This conclusion is supported even more so by noting that, even if both the ring and little fingers were found to be favorably ankylosed, a rating of 10 percent and no higher could be granted.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting a disability evaluation in excess of the current 10 percent rating for the Veteran's disability at any time during the pendency of the appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

The Board has also considered whether the Veteran's disability is so exceptional as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2012).  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id. 

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his service-connected status post right hand tendon repair.  His disability rating is recognition of the impairment of limitation of motion of his right ring and little fingers.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his 10 percent rating.  The disability rating was established based on the muscle injury related to the fingers as the rating criteria for limitation of motion for the fingers would not provide a compensable rating.  Even favorable ankylosis of both fingers would not provide more than a 10 percent rating.  

There is nothing unusual in the Veteran's specific case of limitation of motion, loss of muscle tissue, and complaints of pain that renders the rating schedule inadequate to address his disability.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection for his status post right hand tendon repair has been granted.  He is seeking a higher disability rating as a downstream element.  The Board notes that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 490.  Accordingly, no discussion of VCAA notice is required.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, VA examination reports, and VA treatment records.  In addition, he submitted lay statements in support of his claim.  The examination reports contain sufficient evidence by which to evaluate the Veteran's service-connected finger disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.




ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post right hand tendon repair is denied.


REMAND

The Veteran's STRs contain an enlistment examination from October 1977.  The Veteran did not report a history of pes planus on his Report of Medical History and pes planus was not identified on the physical examination report.  Based on STR entries, it appears the Veteran developed problems with his feet shortly after he entered on active duty.  

There is a medical entry from July 11, 1978, that noted the Veteran entered active duty on June 20, 1978.  The Veteran was complaining of pain in the medial arch, especially after activity.  The entry said there was a history of painful arches after activity in civilian life.  The entry also said that the physical examination was normal except for the absence of arch morphology.  The diagnosis was pes planus.  A permanent lower extremities profile was recommended.  It was also recommended that the Veteran undergo medical board processing for consideration of separation.  It was noted that the Veteran did not meet medical fitness standards.  The report said the Veteran's pes planus existed prior to service and was not aggravated.  The report also said the pes planus was congenital.  

The STRs do show the Veteran was considered for separation but he requested retention in service.  A Medical Board Proceeding, dated July 24, 1978, found the Veteran medically fit for further service.  The proceeding also determined that the Veteran's pes planus existed prior to service and was not aggravated.  The form listed an enlistment physical examination of June 20, 1978.  The STRs contain additional entries reflecting treatment for complaints associated with the Veteran's feet for the remainder of his active service. 

The Board notes that the STRs do not include a copy of a physical examination dated June 20, 1978, and there is no separation physical examination of record.

In general, the law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the above-mentioned requirements for service connection, claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1132 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012 (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).  Once the presumption of soundness applies, the burden of proof remains with VA on both the preexistence and aggravation prongs.  Id. at 235.

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  See Wagner, 370 F.3d at 1093-94; see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran was afforded a VA examination in April 2009.  At that time the VA examiner said the Veteran was noticed to have flat feet on examination in service.  The examiner provided a current diagnosis of pes planus but said that there was no significant injury noted in service that would have caused long-term disability.  The examiner also stated that the Veteran's pes planus was noted early in service and was most likely a congenital condition.

The AOJ denied service connection in June 2009.  In so doing, the RO stated that the Veteran's pes planus existed prior to service and was not aggravated by service.  There was a reference to the Army Medical Board Proceeding as finding the condition existed prior to service; however, there was no discussion of the enlistment examination (October 1977) being negative for pes planus.  Further, there was no discussion of the Medical Board's reference to an examination of June 20, 1978, an examination report that is not of record.  Finally, the AOJ did not address the application of presumption of soundness; especially in light of the absence of any mention of pes planus on the October 1977 examination report; the only entry physical examination of record.  

On remand, the AOJ must conduct a search for any additional STRs, particularly a physical examination from June 1978, if one exists, as well as a separation physical examination.  The AOJ must also make a determination as to whether the presumption of soundness applies in this case.  Thereafter, the Veteran must be afforded an examination to assess the relationship between any current pes planus disability and his military service with application of the correct provision of law based on determinations made by the AOJ.  E.g. whether presumption of soundness applies, if so, whether it was rebutted by clear and unmistakable evidence, and that clear and unmistakable evidence shows that a pre-existing disability was not aggravated during service.  

Finally, the Board notes that the original notice letter to the Veteran did not address how to substantiate a claim for service connection for a pre-existing disability.  On remand the Veteran should be provided with the required notice as to how to substantiate a claim for a pre-existing disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 are complied with and satisfied.  In that regard, the Veteran should be provided with notice on how to establish service connection for a pre-existing disability.  The general elements of service connection are not sufficient notice.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed pes planus since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  The AOJ must contact the appropriate agency and make a request for any outstanding STRs for the Veteran to include a physical examination from June 1978 as well as a separation physical examination.

4.  Upon completion of the above development, the Veteran should be afforded a VA examination to address the issue involving his claim for service connection for bilateral pes planus.  The examination must be conducted by a physician with the appropriate expertise to provide the requested opinions.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is requested to provide an opinion whether:  1) the Veteran's pes planus pre-existed his service; if so, the examiner should cite to the evidence of record and medical authority to support that conclusion and state whether the evidence is clear and unmistakable (undebatable) as to show the pes planus pre-existed service; 2) if the examiner finds that the pes planus pre-existed service, the examiner should also determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing pes planus did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

If it is determined that the Veteran's pes planus did not pre-exist service, the examiner is further requested to provide an opinion whether it is at least as likely as not that the Veteran's current pes planus can be related to his military service.  

The report of examination must include the complete rationale for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any recommended test or evidentiary development is undertaken so that a definite medical opinion can be obtained.)

5.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK F. HALSEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


